                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


  ANGEL MENSER,
  Plaintiff,

  v.                                                            Case No. 19–CV–00091–JPG–GCS

  ANDREW M. SAUL,
  Commissioner of Social Security,
  Defendant.

                                 MEMORANDUM & ORDER

 I.     INTRODUCTION

        This is an appeal of the Social Security Administration’s denial of Plaintiff Angel Menser’s

application for disability insurance benefits and Social Security Income. Before the Court is

Plaintiff’s Brief, filed August 5, 2019. (ECF No. 16). The Commissioner of Social Security

responded on November 7. (ECF No. 22). For the reasons below, the Court AFFIRMS the Social

Security Administration’s decision.

II.     PROCEDURAL & FACTUAL HISTORY

        Plaintiff applied for disability insurance benefits and Social Security Income with the

Social Security Commission in 2014. An administrative law judge (“ALJ”) denied her application.

Plaintiff appealed, and the Appeals Council remanded for further proceedings.

        The ALJ conducted a new hearing and applied the five-step sequential evaluation used to

determine whether an applicant is disabled, see 20 C.F.R. § 404.1520(a), concluding that Plaintiff

is not disabled under the Social Security Act, (SSA Decision 2, ECF No. 12–2). At Step 1, the ALJ

determined that Plaintiff had not engaged in substantial gainful activity since her alleged onset

date in July 2012. (Id. at 4). And at Step 2, the ALJ evaluated Plaintiff’s conditions and concluded

that she was suffering from severe impairments: “alcohol dependence, posttraumatic stress
disorder, depressive disorder not otherwise specified, generalized anxiety disorder, bipolar

disorder, and a history of anorexia and bulimia.” (Id.).

        At Step 3, the ALJ determined that if Plaintiff stopped the substance abuse, then she would

not have an impairment or a combination of impairments that would render her presumptively

disabled. (Id. at 11). The ALJ considered Plaintiff’s reports “that during times when she is

functional, she can shower, cook, clean, do laundry, garden, and run errands.” (Id. at 12). That

said, the ALJ noted that Plaintiff needed reminders to complete these tasks and could only drive a

car “when her anxiety is under control.” (Id.). The ALJ therefore found that if Plaintiff were to

stop the substance abuse, then she would have “a moderate limitation” in adapting or managing

herself. (Id.).

        In evaluating Plaintiff’s residual functional capacity (“RFC”) at Step 4, the ALJ determined

that Plaintiff could “perform a full range of work at all exertional levels,” with some non-exertional

limitations. (Id. at 13). The ALJ found that Plaintiff has “moderate limitations in concentration,

persistence, and pace” and “can tolerate occasional contact with others.” (Id.). The ALJ noted that

Plaintiff—during times of sobriety—lived with and got along with her fiancé and children; studied

at Southern Illinois University; walked, read, did arts and crafts, and spent time with friends; was

compliant with treatment; and consistently attended counseling. (Id. at 16). To support this finding,

the ALJ gave “some weight” to the opinion of Plaintiff’s roommate “to the extent that it shows

moderate limitations.” (Id.). Her roommate stated that Plaintiff “has good days and bad days with

her depression,” sometimes needing reminders to groom herself but generally can cook, clean,

drive, shop, do arts and crafts, and interact with others. (Id.). The ALJ also gave “great weight” to

the opinions of the State agency medical consultants, who found that Plaintiff is “able to control

her [anxiety, posttraumatic stress, and depression] and remain functional during her sobriety with




                                               —2—
no more than moderate social and mental limitations.” (Id.). Taken as a whole, the ALJ concluded

that Plaintiff would not be disabled under the Social Security Act if she stopped the substance

abuse.

         Finally, the ALJ considered testimony from a vocational expert (“VE”) to determine which

jobs Plaintiff could perform, if any. The ALJ first asked the VE to consider a hypothetical

individual with the following RFC:

                For the first hypothetical, please assume an individual of the
                claimant’s age, education and work experience who has the
                following residual functional capacity. For this first hypothetical,
                assume that the individual would be able to perform work at all
                exertional levels, and would be able to understand, remember and
                carry out routine repetitive tasks, could maintain concentration,
                persistence and pace for such tasks due to moderate limitation in
                concentration, persistence and pace, and could tolerate occasional
                contact with others.

(Tr. 26–27, ECF No. 12–2). The VE testified that a claimant with those limitations could work as

an inspector, sorter, or stock checker. (Id. at 27).

         The ALJ then asked the VE to also “assume that the individual would require unscheduled

absences and unscheduled breaks at will on an unpredictable basis, and could not tolerate eight

hours a day, five days a week.” (Id. at 28). The VE testified that there or no jobs that a claimant

with those added limitations could perform. (Id. at 28–29).

         Based on the VE’s testimony, the ALJ concluded that Plaintiff can perform “a significant

number of jobs in the national economy” and denied Plaintiff’s application for disability insurance

benefits and Social Security Income. (SSA Decision 19). The Appeals Council denied review, and

the ALJ’s decision became the final decision of the Commissioner of Social Security. See

Liskowitz v. Astrue, 559 F.3d 736, 739 (7th Cir. 2009). Plaintiff then appealed to this Court under

42 U.S.C. §§ 405(g) and 1383(c).




                                                —3—
III.    LAW & ANALYSIS

        Plaintiff brings only one challenge on appeal: Whether the ALJ erred by failing to include

 Plaintiff’s moderate limitation in her ability to adapt or manage herself in the RFC assessment and

 the hypotheticals presented to the VE. Since the ALJ adequately incorporated Plaintiff’s moderate

 limitation in the RFC assessment and the hypotheticals, this Court AFFIRMS.

            A. Standard of Review

        In reviewing the Social Security Administration’s benefits decisions, the Court treats its

 findings as conclusive “so long as they are supported by ‘substantial evidence.’ ” Beistek v.

 Berryhill, 139 S. Ct. 1148, 1152 (2019) (citing 42 U.S.C. § 405(g)). “Substantial evidence is ‘such

 relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’ ” Schaaf

 v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (quoting Richardson v. Perales, 402 U.S. 389, 401

 (1971)). This only requires the Court to determine “whether the ALJ built an ‘accurate and logical

 bridge’ from the evidence to her conclusion that the claimant is not disabled.” Simila v. Astrue,

 573 F.3d 503, 513 (7th Cir. 2009) (quoting Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008)).

 The Court must “conduct a critical review of the evidence” without reweighing it or substituting

 its own judgment for that of the Social Security Administration. McKinzey v. Astrue, 641 F.3d

 884, 889 (7th Cir. 2011). But regardless of the volume of evidence in support of the factual

 findings, reversal is required if the ALJ committed an error of law. Binion v. Chater, 108 F.3d 780,

 782 (7th Cir. 1997).

            B. The RFC Assessment Properly Accounted for Plaintiff’s Moderate
               Limitation in Adapting or Managing Herself

        Step 3 of the sequential evaluation requires the ALJ to assess the medical severity of an

 applicant’s impairments. 20 C.F.R. § 404.1520(a)(4)(iii). Mental impairments fall into four

 functional areas: (1) understand, remember, or apply information; (2) interact with others; (3)



                                               —4—
concentrate, persist, or maintain pace; and (4) adapt or manage oneself. Id. § 404.152a(c)(3). The

ALJ must evaluate the applicant’s “pertinent symptoms, signs, and laboratory findings to

determine whether [she has] a medically determinable mental impairment(s).” Id. § 404.1520a(b).

If so, the ALJ will then “rate the degree of functional limitation resulting from the

impairment(s) . . . .” Id.

        Steps 4 and 5 then require the ALJ to assess the applicant’s RFC and determine whether

she can still perform her past relevant work. Id. § 404.1520(a)(4)(iv). “[The] RFC represents the

most that an individual can do despite his or her limitations or restrictions.” SSR 96–8P, 1996 WL

374184, at *4 (July 2, 1996) (emphasis removed). The RFC assessment is more detailed than the

assessment at Step 3, requiring the ALJ to evaluate “evidence of impairment that are not severe”

and “analyze a claimant’s impairments in combination.” Arnett v. Astrue, 676 F.3d 586, 591–92

(7th Cir. 2012). But “it is proper to read the ALJ’s decision as a whole, and . . . it would be a

needless formality to have the ALJ repeat substantially similar factual analyses at both steps three

and five.” Rice v. Barnhart, 384 F.3d 363, 370 n.5 (7th Cir. 2004).

        Plaintiff argues that the ALJ erred by not incorporating Plaintiff’s moderate limitation in

adapting or managing oneself in the RFC assessment. And the Commissioner contends that since

the RFC requires a more detailed assessment, those limitations found at Step 3 need not be

incorporated in the RFC. Indeed, the Tenth Circuit has held that a moderate limitation found at

Step 3 “does not necessarily translate to a work-related functional limitation for the purposes of

the RFC assessment.” Vigil v. Colvin, 805 F.3d 1199, 1203 (10th Cir. 2015); see also Beasley v.

Colvin, 520 Fed. App’x 748, 754 (10th Cir. 2013) (“The ALJ was under no obligation to include

limitations in social functioning in Ms. Beasley’s RFC based solely on his finding that she had

‘moderate difficulties’ in social functioning as part of the distinct step-three analysis.”).




                                               —5—
       Although the Seventh Circuit has not directly weighed in on this issue, it considered a

similar question in Jozefyk v. Berryhill, 923 F.3d 492, 497–98 (7th Cir. 2019). At Step 3, the ALJ

determined that the claimant had moderate difficulties in social functioning and concentration,

persistence, and pace. Id. at 495. His hypothetical to the VE, however, only appeared to

accommodate for the claimant’s limitation in social functioning. See id. Even though the ALJ did

not explicitly discuss the plaintiff’s limitation in concentration, persistence, and pace in the RFC

assessment and hypothetical, the RFC assessment sufficiently evaluated the opinions of the

agency’s psychologists about the claimant’s “moderate mental impairments.” Id. at 496. The

Seventh Circuit therefore held that the ALJ “considered all limitations supported by record

evidence,” “did not . . . discount the less severe impairments entirely,” and “included

accommodations for a ‘mild mental functional impairment’ in the RFC assessment.” Id. at 497.

       Similarly, the United States District Court for the Eastern District of Wisconsin in Ploense

v. Colvin considered whether an ALJ erred when he found that an applicant had a moderate

limitation in concentration, persistence, or pace but failed to incorporate that finding in the RFC

assessment. 167 F. Supp. 3d 955, 965–70 (E.D. Wis. 2016). The ALJ tracked the language in

Social Security Ruling 96–8P and concluded that the limitations identified at Step 3 do not

constitute an RFC assessment. Id. at 967. After considering all the evidence, the ALJ determined

that the moderate limitation in concentration, persistence, or pace “was not supported by objective

medical evidence” and the applicant’s testimony was “not entirely credible.” Id. at 968. On appeal,

the district court found that “not only did the ALJ not violate SSR 96–8p; he explicitly complied

with it. For the ALJ to treat his step 3 findings . . . as an RFC assessment would have been a clear

violation of the SSA’s specific Ruling on the subject.” Id. at 966–67. The court then turned to the




                                              —6—
ALJ’s RFC assessment and determined that it was supported by substantial evidence. See id. at

968–70.

       Here, the RFC assessment explored Plaintiff’s moderate limitation in adapting or managing

herself. The ALJ afforded “great weight to the opinions of the State agency psychological

consultants during periods of sustained sobriety,” who found that Plaintiff “attended college, cared

for her hygiene, cooked, cleaned, and had good relationships with her fiancé and her two children

prior to her relapse of alcoholism.” (SSA Decision 16). The ALJ then found that Plaintiff could

“control her [anxiety, posttraumatic stress, and depression] and remain functional during her

sobriety with no more than moderate social and mental limitations.” (Id.). The ALJ also afforded

“some weight” to her roommate’s opinion “to the extent that is shows moderate limitations.” (Id.).

       The RFC assessment hinged on substantial evidence and adequately accounted for

Plaintiff’s moderate limitation in adapting or managing herself. At Step 3, the ALJ found that

Plaintiff suffered from this moderate limitation during periods of substance abuse. And he ALJ

did not, as Plaintiff contends, fail to articulate how this limitation was incorporated into the RFC

assessment. The RFC assessment accounted for Plaintiff’s limitations if the substance abuse

stopped. After evaluating the opinions of Plaintiff’s roommate and the State agency medical

consultants, the ALJ determined that her impairment was not severe enough to preclude her from

engaging in any work activity. This decision was supported by substantial evidence, and the ALJ

did not commit legal error. Moreover, since the Step 3 findings found adequate expression in the

RFC assessment, the Court need not decide whether ALJs must incorporate a limitation found at

Step 3 into the RFC assessment (although Jozefyk suggests that they need not).




                                              —7—
           C. The Hypotheticals Posed to the VE Properly Accounted for Plaintiff’s
              Moderate Limitation in Adapting or Managing Herself

       It is well-established in this Circuit “that the most effective way to ensure that the VE is

apprised fully of the claimant’s limitations is to include all of them directly in the hypothetical.”

O’Connor-Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010).

               As a matter of form, the ALJ need not put the questions to the VE
               in specific terms—there is no magic words requirement. As a matter
               of substance, however, the ALJ must ensure that the VE is ‘apprised
               fully of the claimant’s limitations’ so that the VE can exclude those
               jobs that the claimant would be unable to perform.

Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019) (quoting Moreno v. Berryhill, 882 F.3d 722, 730

(7th Cir. 2018).

       In Johansen v. Barnhart, 314 F.3d 283, 288–89 (7th Cir. 2002), the United States Court of

Appeals for the Seventh Circuit considered whether an ALJ erred by not including three functional

limitations in her hypothetical posed to the VE. The court “allowed the hypothetical . . . to stand

despite its omissions because its description of ‘repetitive, low-stress work’ specifically excluded

positions likely to trigger the panic disorder that formed the basis of the claimant’s limitations in

concentration, persistence, and pace.” Yurt, 758 F.3d at 858; see Johansen, 314 F.3d at 288–89.

       Here, the ALJ posed a hypothetical to the VE that asked him to consider a claimant that

“would require unscheduled absences and unscheduled breaks at will on an unpredictable basis,

and could not tolerate eight hours a day, five days a week.” (SSA Decision 28). This qualification

aligns with the ALJ’s finding at Step 3 that (during period periods of substance abuse) she has

“bad days when she sits at home and cries, unable to go out or do . . . basic activities.” (Id. at 19).

Although the ALJ did not explicitly ask the VE to consider a claimant with a moderate limitation

in adapting or managing herself, the hypothetical adequately excluded positions that would be

problematic considering Plaintiff’s limitation. The VE then testified that a person so limited would



                                               —8—
 lack the functional capacity to sustain any employment. As discussed, however, the ALJ

 determined that Plaintiff limitation in adapting or managing herself was “no more than moderate,”

 and his decision not to incorporate the VE’s testimony in his final decision turned on substantial

 evidence.

IV.     CONCLUSION

        The Court AFFIRMS the Social Security Administration’s decision.

        IT IS SO ORDERED.


 Dated: Monday, April 6, 2020
                                                     S/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     UNITED STATES DISTRICT JUDGE




                                              —9—
